- 63 -
            Decisions of the Nebraska Court of A ppeals
                  23 Nebraska A ppellate R eports
                              WILSON v. WILSON
                             Cite as 23 Neb. Ct. App. 63




                 Christine A. Wilson, appellant, v.
                    Terry P. Wilson, appellee.
                                ___ N.W.2d ___

                      Filed July 28, 2015.    No. A-14-081.

 1.	 Constitutional Law: Rules of the Supreme Court. The Nebraska
      Constitution provides that the Supreme Court may promulgate rules of
      practice and procedure for the effectual administration of justice and the
      prompt disposition of judicial proceedings.
 2.	 Rules of the Supreme Court: Appeal and Error. The rules of practice
      and procedure adopted by the Supreme Court address, among other
      ­topics, the procedure for appealing decisions of the district court and
       for properly presenting errors allegedly committed by the district court
       to the appellate court for review and disposition.
  3.	 ____: ____. Parties who wish to secure appellate review of their claims
       must abide by the rules of the Nebraska Supreme Court. Any party who
       fails to properly identify and present its claim does so at its own peril.
 4.	 ____: ____. Neb. Ct. R. App. P. § 2-109(D)(1)(d), (e), and (f) (rev.
       2012) requires a separate section for assignments of error, designated
       as such by a heading, and also requires that the section be located after
       a statement of the case and before a list of controlling propositions
       of law.
  5.	 ____: ____. Neb. Ct. R. App. P. § 2-109(D)(1)(e) (rev. 2012) requires
       that the assignments of error section include a separate and concise
       statement of each error the party contends was made by the trial court.
  6.	 ____: ____. Each assignment of error shall be separately numbered and
       paragraphed, bearing in mind that consideration of the case will be lim-
       ited to errors assigned and discussed.
  7.	 ____: ____. Where a party fails to comply with the court rules requiring
       a separate section setting forth the assignments of error, an appellate
       court may proceed as though the party failed to file a brief entirely or,
       alternatively, may examine the proceedings for plain error.
 8.	 Appeal and Error. The decision to proceed on plain error is at the dis-
       cretion of the appellate court.
                                     - 64 -
            Decisions of the Nebraska Court of A ppeals
                  23 Nebraska A ppellate R eports
                             WILSON v. WILSON
                            Cite as 23 Neb. Ct. App. 63

  9.	 ____. Plain error is error plainly evident from the record and of such a
      nature that to leave it uncorrected would result in damage to the integ-
      rity, reputation, or fairness of the judicial process.
10.	 Rules of the Supreme Court: Appeal and Error. Assignments of
      error consisting of headings or subparts of the argument section do
      not comply with the mandate of Neb. Ct. R. App. P. § 2-109(D)(1)(e)
      (rev. 2012).
11.	 Appeal and Error. Plain error exists where there is error, plainly evi-
      dent from the record but not complained of at trial, that prejudicially
      affects a substantial right of a litigant and is of such a nature that to
      leave it uncorrected would cause a miscarriage of justice or result in
      damage to the integrity, reputation, and fairness of the judicial process.
12.	 ____. Where an issue is raised and complained of at trial, it cannot be
      the basis of a finding of plain error on appeal.

  Appeal from the District Court for Douglas County: Thomas
A. Otepka, Judge. Affirmed.
  Catherine Dunn Whittinghill, of Welch Law Firm, P.C., for
appellant.
  Adam E. Astley, of Slowiaczek, Albers & Astley, P.C.,
L.L.O., for appellee.
   Moore, Chief Judge, and Irwin and Bishop, Judges.
   Irwin, Judge.
                     I. INTRODUCTION
   Christine A. Wilson appeals from an order of the district
court for Douglas County, Nebraska, modifying the court’s
prior decree dissolving her marriage to Terry P. Wilson. On
appeal, Christine argues that the court erred in modifying the
decree, but she has not presented any assignments of error as
clearly required by Neb. Ct. R. App. P. § 2-109(D)(1)(e) (rev.
2012). As a result, we review only for plain error and, finding
none, we affirm.
                      II. BACKGROUND
  This is the third appearance of this case before this court. On
June 25, 2010, we dismissed one appeal, case No. A-10-490,
                               - 65 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                        WILSON v. WILSON
                       Cite as 23 Neb. Ct. App. 63

for lack of jurisdiction. Then, in Wilson v. Wilson, 19 Neb.
App. 103, 803 N.W.2d 520 (2011), we reversed an order of
the district court in which the court effectively modified the
dissolution decree without following the appropriate proce-
dures for bringing and resolving an application to modify
the decree.
   As we noted in our opinion in Wilson, the dissolution decree
entered by the district court included division of, among other
items, an “‘Oppenheimer’” fund, a “‘SEP/IRA’” fund, and
equity in the parties’ marital home and another parcel of real
property; provided that each party was to receive one-half of
the value of the Oppenheimer fund, that each party was to
receive one-half of the SEP/IRA fund, and that Christine was
to receive 40 percent of the net equity in the marital home and
a share of the equity in the other parcel of real property; and
ordered Christine to pay certain marital debt. 19 Neb. App. at
104, 803 N.W.2d at 522. The court also ordered Christine to
vacate the marital home by October 31, 2009, or whenever
the property was sold, whichever occurred first. There was no
appeal from the decree.
   Christine failed to vacate the marital home by October 31,
2009, as ordered in the decree. In February 2010, Terry filed
a motion requesting the court to determine amounts due under
the decree and asserting that he had been required to make
additional mortgage payments as a result of Christine’s fail-
ure to vacate. At a hearing on Terry’s motion, Terry presented
the district court with an exhibit in which he calculated what
Christine had been awarded in the decree and proposed sub-
tracting from that award amounts he had allegedly incurred
as a result of Christine’s failure to vacate the marital home as
ordered in the decree, as well as various temporary support
payments he had made to Christine. Terry’s calculations would
have resulted in Christine’s receiving nearly $30,000 less than
she had been awarded in the decree.
   The district court sustained Terry’s motion to determine
amounts due and found Christine in contempt for her failure
to vacate the marital home as ordered in the decree. In Wilson,
                                - 66 -
          Decisions of the Nebraska Court of A ppeals
                23 Nebraska A ppellate R eports
                         WILSON v. WILSON
                        Cite as 23 Neb. Ct. App. 63

supra, we agreed with Christine that the district court’s order
amounted to a modification of the dissolution decree without
following the proper procedures for a modification proceeding,
and we reversed, and remanded.
   After the matter was remanded to the district court, Terry filed
a complaint to modify the decree of dissolution. Terry alleged
a material change of circumstances had occurred “[s]ince the
time of trial.” Terry alleged that the material change of circum-
stances included a delay in the entry of the court’s decree that
resulted in Terry’s being obligated under a temporary order
longer than the trial court had intended, Christine’s failure to
vacate the marital home, Christine’s failure to cooperate in the
sale of the marital home, Christine’s neglect or deliberate dam-
age to the marital home that resulted in diminution of the value
received in sale, and Terry’s continued payment of the mort-
gage on the marital home and distribution of funds to Christine
out of the Oppenheimer fund.
   A trial was held on Terry’s complaint for modification.
After the trial, the district court entered an order modify-
ing the decree. In its order, the district court found that this
court’s opinion in Wilson v. Wilson, 19 Neb. Ct. App. 103, 803
N.W.2d 520 (2011), “did not question the substance of the
relief granted” by the district court’s prior sustaining of Terry’s
motion to determine amounts due, “but the procedure used by
[Terry’s] prior counsel” to gain that relief.
   The district court concluded that this court’s opinion in
Wilson, supra, “indicated that the allegations raised by [Terry
in the motion to determine amounts due] constituted a material
change in circumstances” and concluded that this was “a final
Appellate Order” which was “both mandatory Vertical Stare
Decisis, and the Law of the Case in this case and . . . binding
on [the district court].” The district court held that this court’s
opinion in Wilson, supra, “in referring to this case as one of a
change of circumstances is Res Judicata, as [Christine] elected
not to pursue a Petition for Further Review by the Nebraska
Supreme Court.”
                               - 67 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                        WILSON v. WILSON
                       Cite as 23 Neb. Ct. App. 63

   The district court further held that Terry’s complaint for
modification of the decree “does allege a change in circum-
stances, and that predicated upon that new pleading, the
Decree should be modified in accordance with that change in
circumstances.” The court concluded that not modifying the
decree to take into account ongoing payments under the tem-
porary order pending entry of the decree and Christine’s fail-
ure to vacate the marital home as ordered in the decree would
result in a significant windfall to her, and the court modified
the decree.
   Christine has now appealed.
                III. ASSIGNMENTS OF ERROR
   As noted above, Christine has not presented any assignments
of error in her brief on appeal.
                         IV. ANALYSIS
                   1. Lack of Assigned Errors
   Christine failed to comply with the clear and straightforward
directives of the Nebraska Supreme Court’s rules of appellate
practice governing the manner of presenting alleged errors to
the appellate court. Christine’s brief contains no assignments of
error and, instead, contains arguments with headings that allege
that the trial court erred in various ways. As has been repeat-
edly noted by the appellate courts of this state for at least the
past decade, this is not sufficient.
   [1,2] The Nebraska Constitution provides that the Supreme
Court may promulgate rules of practice and procedure “‘[f]or
the effectual administration of justice and the prompt disposi-
tion of judicial proceedings . . . .’” City of Gordon v. Montana
Feeders, Corp., 273 Neb. 402, 402-03, 730 N.W.2d 387, 389
(2007), quoting Neb. Const. art. V, § 25. The rules adopted by
the Supreme Court address, among other topics, the procedure
for appealing decisions of the district court and for properly
presenting errors allegedly committed by the district court
to the appellate court for review and disposition. See City of
Gordon, supra.
                               - 68 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                        WILSON v. WILSON
                       Cite as 23 Neb. Ct. App. 63

   [3] Parties who wish to secure appellate review of their
claims must abide by the rules of the Nebraska Supreme Court.
Steffy v. Steffy, 287 Neb. 529, 843 N.W.2d 655 (2014). Any
party who fails to properly identify and present its claim does
so at its own peril. Id.; In re Guardianship & Conservatorship
of Larson, 270 Neb. 837, 708 N.W.2d 262 (2006). See, also,
State v. Rouse, 13 Neb. Ct. App. 90, 688 N.W.2d 889 (2004) (cau-
tioning litigants to comply with court rules).
   [4-6] Section 2-109(D)(1)(d), (e), and (f) requires a separate
section for assignments of error, designated as such by a head-
ing, and also requires that the section be located after a state-
ment of the case and before a list of controlling propositions of
law. Steffy, supra; In re Interest of Jamyia M., 281 Neb. 964,
800 N.W.2d 259 (2011). The rule requires the assignments
of error section include a separate and concise statement of
each error the party contends was made by the trial court. In
re Interest of Samantha L. & Jasmine L., 286 Neb. 778, 839
N.W.2d 265 (2013); In re Interest of Laticia S., 21 Neb. Ct. App.
921, 844 N.W.2d 841 (2014). Each assignment of error shall
be separately numbered and paragraphed, bearing in mind that
consideration of the case will be limited to errors assigned and
discussed. City of Gordon, supra.
   [7-9] Where a party fails to comply with the court rules
requiring a separate section setting forth the assignments of
error, an appellate court may proceed as though the party
failed to file a brief entirely or, alternatively, may examine
the proceedings for plain error. See, In re Interest of Justine J.
& Sylissa J., 288 Neb. 607, 849 N.W.2d 509 (2014); Steffy,
supra; In re Interest of Samantha L. & Jasmine L., supra; In
re Interest of Jamyia M., supra; In re Interest of Laticia S.,
supra. See, also, City of Gordon, supra; In re Estate of Lorenz,
22 Neb. Ct. App. 548, 858 N.W.2d 230 (2014). The decision to
proceed on plain error is at the discretion of the appellate
court. Steffy, supra. Plain error is error plainly evident from
the record and of such a nature that to leave it uncorrected
would result in damage to the integrity, reputation, or fair-
ness of the judicial process. In re Interest of Samantha L. &
                               - 69 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                        WILSON v. WILSON
                       Cite as 23 Neb. Ct. App. 63

Jasmine L., supra; In re Interest of Jamyia M., supra; In re
Interest of Laticia S., supra.
   In her reply brief, Christine acknowledges that she failed
to comply with the court rules and failed to include a sepa-
rate assignments of error section. She urges us to ignore this
deficiency, however, and argues that “[a]lthough [she] failed
to include in her brief a separate section for assignment of
errors, the headings contained in the argument section of
her brief clearly state each assignment of error.” She further
argues that her “mistake is one of form[,] not substance,” and
that “[a]s such, this Court should apply a de novo review of
the record for abuse of judicial discretion.” Reply brief for
appellant at 1.
   [10] Christine’s argument in this regard, like her disregard
for the court rule requiring a separate section for assign-
ments of error, disregards that the Nebraska Supreme Court
has repeatedly rejected the assertion that assignments of error
presented in argument headings, rather than a separate section,
should suffice. The Nebraska Supreme Court has repeatedly
held that assignments of error consisting of headings or sub-
parts of the argument section do not comply with the mandate
of § 2-109(D)(1)(e). Steffy, supra; In re Interest of Jamyia M.,
supra. See, also, In re Interest of Samantha L. & Jasmine L.,
supra; Gilbert & Martha Hitchcock Found. v. Kountze, 275
Neb. 978, 751 N.W.2d 129 (2008); In re Interest of Laticia S.,
supra. Consistent with the Nebraska Supreme Court’s treatment
of this issue, we enforce the court rules and reject Christine’s
assertion that her argument headings suffice to present her
alleged assigned errors.
   In numerous cases over the last several years, including
those cited above, the appellate courts of this state have con-
sistently emphasized that compliance with the basic require-
ments of § 2-109(D)(1)(e) concerning presentation of assign-
ments of error is necessary and that failure to so comply will
result in the appellate court not addressing the alleged errors.
As such, we decline to address the issues Christine has raised
on appeal.
                               - 70 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                        WILSON v. WILSON
                       Cite as 23 Neb. Ct. App. 63

                          2. Plain Error
   As noted above, at our discretion, we may review the record
for plain error. In this case, we decline to find plain error.
   We initially note that we do disagree with the district court’s
reading of our opinion in Wilson v. Wilson, 19 Neb. Ct. App. 103,
803 N.W.2d 520 (2011). In Wilson, the district court had been
presented with a motion to determine amounts due under the
decree, filed several months after entry of the decree and after
no direct appeal had been taken, in which Terry alleged that
Christine’s failure to vacate the marital home within the time
ordered in the decree had resulted in Terry’s being required
to make additional mortgage payments on the marital home.
In that case, Terry requested the district court determine the
amounts due under the decree and modify the amount of the
property settlement award that Christine was entitled to under
the decree because of her conduct in not vacating the mari-
tal home.
   In Wilson, supra, the issue presented to us was whether it
was appropriate for the district court to grant the motion to
determine amounts due and modify the terms of the decree
based on Christine’s postdecree actions. We reversed the dis-
trict court’s determination and explained that a motion to
determine amounts due was not the proper procedural pos-
ture for Terry to seek relief because the decree had not been
ambiguous or unclear and because the amounts due under
the decree were easily ascertainable. Thus, the substance of
Terry’s motion to determine amounts due did not justify the
relief granted.
   We continued, in dicta, to note that Terry’s motion appeared
to be alleging a material change in circumstances that had
occurred after the entry of the decree and appeared to be seek-
ing to modify the decree as a result of such material change
in circumstances, but that the case had not procedurally pro-
ceeded consistent with a modification proceeding. We con-
cluded that “[m]odifying the amounts awarded to Christine in
the decree, without following the appropriate procedures for
bringing and resolving an application to modify the decree,
                               - 71 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                        WILSON v. WILSON
                       Cite as 23 Neb. Ct. App. 63

was not appropriate in this action to determine amounts due.”
Wilson, 19 Neb. App. at 109, 803 N.W.2d at 525. We did not
indicate that a material change of circumstances existed or that
a material change of circumstances would be a proper basis for
modification absent a showing of fraud; those issues were not
properly before us for resolution.
   On remand, Terry filed a complaint to modify the decree
and specifically alleged that “there has been a significant and
material change in circumstances not anticipated by the par-
ties or by the Court that, had such been known at the time of
trial, would have caused the Court to order a different division
of property and support scheme.” In its order granting Terry’s
complaint, the district court concluded that our opinion in
Wilson was “a departure from the general rule that property
divisions are not modifiable,” but concluded that “it is a final
Appellate Order” and was “both mandatory Vertical Stare
Decisis, and the Law of the Case in this case and the holding is
binding on [the district court].”
   Our opinion in Wilson v. Wilson, 19 Neb. Ct. App. 103, 803
N.W.2d 520 (2011), was not intended to suggest property
awards are generally modifiable in any way inconsistent with
existing Nebraska jurisprudence, and to the extent any of our
language in Wilson suggests otherwise, we specifically disap-
prove of it. The law in Nebraska remains that property awards
generally will not be modified in the absence of fraud or gross
inequity. See, Davis v. Davis, 265 Neb. 790, 660 N.W.2d 162
(2003); Gruber v. Gruber, 261 Neb. 914, 626 N.W.2d 582
(2001); Bokelman v. Bokelman, 202 Neb. 17, 272 N.W.2d 916
(1979). Our opinion in Wilson merely recognized that Terry
appeared to be attempting to modify the terms of the decree,
appeared to be attempting to do so by seeking a determination
of amounts due as a result of a change in circumstances, and
was not entitled to have the terms of the decree modified as a
result of the procedure followed.
   In the present case, Terry argues on appeal that the dis-
trict court’s decision modifying the decree was appropriate
because the evidence did demonstrate that failing to modify
                                - 72 -
          Decisions of the Nebraska Court of A ppeals
                23 Nebraska A ppellate R eports
                         WILSON v. WILSON
                        Cite as 23 Neb. Ct. App. 63

the decree would result in gross inequity. We decline to spe-
cifically address the merits of this argument, except to con-
clude that we do not find any plain error in the district court’s
ultimate modification in this case.
   [11,12] Plain error exists where there is error, plainly evi-
dent from the record but not complained of at trial, that preju-
dicially affects a substantial right of a litigant and is of such a
nature that to leave it uncorrected would cause a miscarriage of
justice or result in damage to the integrity, reputation, and fair-
ness of the judicial process. State v. Kays, 289 Neb. 260, 854
N.W.2d 783 (2014). Where an issue is raised and complained
of at trial, it cannot be the basis of a finding of plain error on
appeal. See In re Estate of Morse, 248 Neb. 896, 540 N.W.2d
131 (1995).
   In this case, the primary issue argued between the parties on
remand was whether it was appropriate for the district court to
modify the property award. The district court made a specific
finding that not modifying the property award would result in
a “windfall” to Christine. On appeal, Christine’s arguments
are primarily based on her assertion that the trial court reached
the wrong conclusion when she complained at trial about the
property award not being modifiable in the absence of a show-
ing of fraud or gross inequity.
   We decline to conclude that the district court erred in modi-
fying the decree in this case, and even if such modification was
error, the matter was complained of at trial. In her appeal about
how the court ruled when she complained of this issue at trial,
Christine simply failed to comply with the clear requirements
of the court rules and repeated appellate decisions governing
the proper presentation of assigned errors. Thus, we find no
plain error in this case.
   The dissent disagrees with our conclusion that plain error
is error plainly evident from the record and not complained of
at trial. The dissent appears to disagree that the alleged error
not being complained of at trial is part of what defines the
error as “plain error,” and instead, it suggests that the alleged
error not being complained of at trial is a basis for looking
                                - 73 -
          Decisions of the Nebraska Court of A ppeals
                23 Nebraska A ppellate R eports
                         WILSON v. WILSON
                        Cite as 23 Neb. Ct. App. 63

for plain error. The plain wording of the Supreme Court, how-
ever, suggests that the fact that the error was not complained
of at trial is part of the definition of what makes it plain error
that can be remedied. We have reviewed for plain error in this
case, and we conclude that because the issue was raised and
was the focal issue at trial, it does not constitute plain error
as that has been defined by the Supreme Court. As recently as
October of last year, the Nebraska Supreme Court specifically
iterated that plain error is error not complained of at trial.
See Kays, supra. The Supreme Court similarly has included
that requirement in its statement of the basic requirements for
what constitutes plain error several times in Kuhnel v. BNSF
Railway Co., 287 Neb. 541, 844 N.W.2d 251 (2014); State
v. Ramirez, 287 Neb. 356, 842 N.W.2d 694 (2014); State v.
Trice, 286 Neb. 183, 835 N.W.2d 667 (2013); United States
Cold Storage v. City of La Vista, 285 Neb. 579, 831 N.W.2d
23 (2013); State v. Reinpold, 284 Neb. 950, 824 N.W.2d 713
(2013); and State v. Smith, 284 Neb. 636, 822 N.W.2d 401
(2012), to cite cases only from the last 3 years.
   A very clear example of this principle is found in In re
Estate of Morse, 248 Neb. 896, 540 N.W.2d 131 (1995). In that
case, the Supreme Court reviewed an estate action wherein the
personal representative had offset a promissory note against
one heir’s distributive share. The heir appealed the county
court’s and district court’s upholding of this offset, arguing
on appeal that the district court had committed plain error in
failing to apply a statutory provision relevant to the issue. On
appeal, the Supreme Court set forth the basic requirements of
plain error that we have noted above, including that plain error
must be something that was not complained of at trial. The
court then specifically held that the heir
      asks [the Supreme Court] to find plain error on an issue
      that was raised at trial. [The heir] raised the [issue], and it
      was rejected by the trial court. Plain error is error plainly
      evident from the record and not complained of at trial.
      [Citation omitted.] The [issue] was complained of at trial;
      therefore, plain error does not exist.
                               - 74 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                        WILSON v. WILSON
                       Cite as 23 Neb. Ct. App. 63

In re Estate of Morse, 248 Neb. at 899, 540 N.W.2d at 133.
The Supreme Court specifically concluded that the alleged
error could not be considered plain error because it was raised
and complained of at trial.
   The dissent, rather than explaining how this court can dis-
regard the Supreme Court’s repeated iteration that plain error
is error not complained of at trial, cites to cases wherein the
appellate court’s expression of plain error did not include the
language “not complained of at trial” and cases wherein the
appellate court has discussed matters raised below, although
concluding that they did not amount to error. A review of
the cases cited by the dissent, however, reveals that they do
not support the notion that issues complained of at trial can
amount to plain error. Indeed, although the appellate courts
have sometimes not included the language “not complained of
at trial” in the expression of plain error, and have sometimes
reviewed whether the alleged matter complained of below
could be considered error at all, in the cases cited by the dis-
sent, the court did not find plain error at all. The court spe-
cifically concluded that there was no plain error and affirmed
the trial court’s order. The dissent has not cited a single case
wherein something that was complained of at trial was held to
constitute plain error. The cases cited by the majority opinion
and the cases cited by the dissent, read as a whole body of
case law, demonstrate that the appellate courts have found that
alleged errors are not “plain error” sometimes because they
were raised at trial and sometimes because they were not error
at all, but do not reveal any instance in which plain error was
actually found without something being both erroneous and
not complained of at trial.
                       V. CONCLUSION
   Christine failed to comply with the court rules necessary
for presenting her allegations of error to this court. We decline
to address her assertions, find no plain error, and affirm.
                                                       A ffirmed.
                               - 75 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                        WILSON v. WILSON
                       Cite as 23 Neb. Ct. App. 63

   Bishop, Judge, dissenting.
   I do not see how we can avoid finding plain error in
this case. Because of misleading language from this court in
Wilson v. Wilson, 19 Neb. Ct. App. 103, 803 N.W.2d 520 (2011),
which suggested that property awards could be modified upon
a showing of a material change in circumstances, the dis-
trict court did just that. The district court entered an order
modifying the parties’ property award based on a change in
circumstances and ended up with the exact same result this
court reversed in Wilson, supra. The majority states that “we
do disagree with the district court’s reading of our opinion in
Wilson,” that the “material change in circumstances” language
was in dicta, and that
         [o]ur opinion in Wilson . . . was not intended to sug-
      gest property awards are generally modifiable in any
      way inconsistent with existing Nebraska jurisprudence,
      and to the extent any of our language in Wilson suggests
      otherwise, we specifically disapprove of it. The law in
      Nebraska remains that property awards generally will not
      be modified in the absence of fraud or gross inequity.
   I agree with the majority that Nebraska law provides that
property awards generally will not be modified in the absence
of fraud or gross inequity, and further agree with disapproving
any language in Wilson, supra, suggesting otherwise. However,
the majority, despite acknowledging its disagreement with the
district court’s reading of Wilson, and further disapproving
the language in Wilson upon which the district court relied in
modifying the property award, nevertheless concludes such
errors do not rise to plain error because
      even if such modification was error, the matter was
      complained of at trial. In her appeal about how the court
      ruled when she complained of this issue at trial, Christine
      simply failed to comply with the clear requirements of the
      court rules and repeated appellate decisions governing the
      proper presentation of assigned errors. Thus, we find no
      plain error . . . .
                               - 76 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                        WILSON v. WILSON
                       Cite as 23 Neb. Ct. App. 63

The majority later states, “We have reviewed for plain error
in this case, and we conclude that because the issue was
raised and was the focal issue at trial, it does not constitute
plain error as that has been defined by the Supreme Court.”
Apparently, the majority interprets our plain error jurispru-
dence to mean that any matter raised or complained about at
trial can never form the basis of a plain error review on appeal.
I cannot agree with that interpretation. Rather, my view of the
plain error standard of review is supported by this court’s and
our Supreme Court’s application of plain error review when,
as in this case, the impetus for conducting such a plain error
review stems from an appellant’s failure to comply with appel-
late court briefing rules rather than something “not complained
of at trial.” There is precedent for a plain error review in
both circumstances.
   The majority focuses on appellate plain error jurisprudence
stemming from cases where errors occurred but were not
complained of at trial. There is no question that plain error
can occur in such cases. However, the majority fails to con-
sider those appellate cases wherein a plain error review was
conducted, including a review of matters raised at trial, when
an appellant’s brief failed to comply with appellate briefing
rules. The majority cites to a group of cases to support its
view of plain error that involved errors not complained of at
trial, such as the failure to object to a jury instruction, Kuhnel
v. BNSF Railway Co., 287 Neb. 541, 844 N.W.2d 251 (2014),
or the failure to raise a constitutional challenge at the trial
level, United States Cold Storage v. City of La Vista, 285
Neb. 579, 831 N.W.2d 23 (2013). Because of such omissions
at the trial level, appellate review of such matters was limited
to plain error. Plain error may be asserted for the first time
on appeal. State v. Reinpold, 284 Neb. 950, 824 N.W.2d 713
(2013). In the case separately addressed by the majority, In re
Estate of Morse, 248 Neb. 896, 540 N.W.2d 131 (1995), in
appealing from probate court to the district court, the appel-
lant failed to make any assignments of error to the district
court, which resulted in a plain error review by the district
                               - 77 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                        WILSON v. WILSON
                       Cite as 23 Neb. Ct. App. 63

court. The district court affirmed the probate court “because
no statement of errors and issues on appeal had been filed,
and the court found no plain error on the record.” Id. at 898,
540 N.W.2d at 132. On review by the Supreme Court, it noted
that the statute of limitations defense had been raised at trial,
and was rejected by the trial court, and that therefore, plain
error did not exist. In re Estate of Morse, supra. However,
neither In re Estate of Morse nor any of the cases cited to by
the majority involved a plain error review resulting from non-
compliance with appellate briefing rules. Both our Supreme
Court and this court have conducted a plain error review of
the primary issue raised at trial when an appellate brief failed
to comply with appellate briefing rules.
   A recent example of plain error review being invoked by
both this court and our Supreme Court due to noncompliance
with appellate briefing rules and involving appellate review
of the primary matter complained of at trial can be found in
Steffy v. Steffy, 287 Neb. 529, 843 N.W.2d 655 (2014). In that
appeal involving the request of a custodial parent, the father,
to remove a child from Nebraska to Texas, this court’s plain
error review and decision was subsequently reversed by our
Supreme Court on a plain error review. In both courts, the pri-
mary issue raised at trial—removal of the child from Nebraska
to Texas—was considered under a plain error review on appeal.
Importantly, neither this court nor the Supreme Court refused
to review the record for plain error due to the removal issue
having been raised or complained about at the trial level. The
Steffy court stated:
         The Court of Appeals found that [the father’s] appel-
      late brief did not comply with Neb. Ct. R. App. P.
      § 2-109(D)(1) (rev. 2008). The Court of Appeals, under
      a plain error standard of review, reevaluated all the evi-
      dence of the record and concluded that the district court
      had plainly erred in its determinations that [the father]
      did not have a legitimate reason and that the move to
      Texas was not in [the child’s] best interests. . . .
                               - 78 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                        WILSON v. WILSON
                       Cite as 23 Neb. Ct. App. 63

         Finding that there was a legitimate reason for removal
      and that the removal was in [the child’s] best interests,
      the Court of Appeals held that the district court’s decision
      deprived [the father] of a just result and was, therefore,
      plain error.
287 Neb. at 535-36, 843 N.W.2d at 661-62.
   At issue in Steffy was the father’s request to remove the
child from Nebraska to Texas. The child’s mother resisted the
move, and the district court denied the removal request based
upon its finding that the father failed to meet his burden to
show that there was a legitimate reason to relocate and that the
relocation was in the child’s best interests. As did this court,
the Supreme Court noted that the father’s appellate brief failed
to comply with appellate briefing rules. The Supreme Court
stated, “In this situation, an appellate court may proceed as
though [the father] had failed to file a brief or, alternatively,
may examine the proceedings for plain error. The decision
to proceed on plain error is at the discretion of the appellate
court.” Steffy, 287 Neb. at 537, 843 N.W.2d at 662. And, “As
did the Court of Appeals, we choose to review the record for
plain error. Plain error is error plainly evident from the record
and of such a nature that to leave it uncorrected would result in
damage to the integrity, reputation, or fairness of the judicial
process.” Id. Notably, the plain error proposition of law did not
include the phrase “not complained of at trial.” The Supreme
Court then went through key components of the removal anal-
ysis set forth in Farnsworth v. Farnsworth, 257 Neb. 242, 597
N.W.2d 592 (1999), and concluded that the district court did
not plainly err in its determination that the move was not in
the child’s best interests. The Supreme Court discussed details
from the record that supported the district court’s findings,
specifically noting:
      Both quality of life and impact on the noncustodial par-
      ent weigh against relocation, while the motives of each
      party are equally balanced. It is not our role as an appel-
      late court under a plain error standard of review to sub-
      stitute our opinion for an opinion of a district court that
                                - 79 -
          Decisions of the Nebraska Court of A ppeals
                23 Nebraska A ppellate R eports
                         WILSON v. WILSON
                        Cite as 23 Neb. Ct. App. 63

      is reasonably supported by the record. Furthermore, we
      cannot conclude from the record that the factual findings
      of the district court were so unsubstantiated that any pur-
      ported errors were injurious to the integrity, reputation,
      or fairness of the judicial process as to justify reversal on
      appeal under the plain error doctrine.
Steffy v. Steffy, 287 Neb. 529, 540, 843 N.W.2d 655, 664-65
(2014). Notably, this court in Steffy, and on further review, the
Supreme Court, conducted a plain error analysis that involved
reviewing the removal issue—the very issue that was clearly
raised and the focal point of the trial.
   In another recent case involving a plain error review due to
a noncompliant brief, In re Interest of Justine J. & Sylissa J.,
288 Neb. 607, 849 N.W.2d 509 (2014), a juvenile court found
that the State had not shown by clear and convincing evidence
that parental termination was in the children’s best interests.
When the State appealed, our Supreme Court conducted a
plain error review because the State’s brief did not contain a
separate section for assignments of error. The Supreme Court
reviewed the evidence regarding best interests to determine
whether clear and convincing evidence was produced; this was
clearly a review of what was primarily at issue in the proceed-
ing below. The Supreme Court again set forth the proposition
that “[p]lain error is error plainly evident from the record and
of such a nature that to leave it uncorrected would result in
damage to the integrity, reputation, or fairness of the judicial
process.” Id. at 609, 849 N.W.2d at 511. And again, the phrase
“not complained of at trial” is not contained in the plain error
proposition of law when applied to a plain error review result-
ing from a noncompliant brief.
   In yet another case where noncompliant briefing caused a
plain error review on appeal as to issues directly addressed
at trial, In re Interest of Samantha L. & Jasmine L., 286 Neb.
778, 839 N.W.2d 265 (2013), a juvenile court found that no
further reasonable efforts were required in support of reunifi-
cation between the minor children at issue and their parents.
On appeal, the parents failed to include a separate section
                               - 80 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                        WILSON v. WILSON
                       Cite as 23 Neb. Ct. App. 63

assigning errors with regard to the juvenile court’s order
from which they appealed. Our Supreme Court stated that
“where a brief of a party fails to comply with the mandate of
§ 2-109(D)(1)(e), we may proceed as though the party failed to
file a brief or, alternatively, may examine the proceedings for
plain error.” In re Interest of Samantha L. & Jasmine L., 286
Neb. at 783, 839 N.W.2d at 270. The Supreme Court pointed
out the juvenile court’s order found that reasonable efforts in
support of reunification were no longer required and that the
primary permanency objective for one child was to be inde-
pendent living, and for the other child, guardianship with a
concurrent plan for adoption. The Supreme Court then stated,
“Because both [parents] failed to include a separate section
assigning error in their briefs on appeal, we will review each
of the above findings for plain error.” Id. at 784, 839 N.W.2d
at 270. The Supreme Court then evaluated the evidence show-
ing that the parents had failed to utilize reunification services,
and it stated, “Based upon the substantial evidence before the
court of [the parents’] unwillingness to utilize these services,
we find that the court did not commit plain error in no longer
requiring [the Department of Health and Human Services] to
provide reasonable efforts in support of reunification.” Id. at
785, 839 N.W.2d at 271. The Supreme Court then discussed
the evidence regarding the primary permanency objectives,
and it concluded that the juvenile court did not commit plain
error in modifying the children’s primary permanency objec-
tives. These issues addressed under a plain error review were
the very issues raised in the juvenile court proceeding and
were the basis for the appeal from the juvenile court’s order.
So while complained about at trial, our Supreme Court never-
theless proceeded to conduct a detailed review of the evidence
for plain error.
   In Logan v. Logan, 22 Neb. Ct. App. 667, 859 N.W.2d 886
(2015), a marriage dissolution appeal, this court noted that
the wife’s brief on cross-appeal failed to contain a separate
section setting forth assignments of error. “Rather, her brief
includes in headings within the ‘Argument’ section of the brief
                               - 81 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                        WILSON v. WILSON
                       Cite as 23 Neb. Ct. App. 63

assertions that the district court committed error concerning
the valuation of the business and denial of her request for
attorney fees.” Id. at 682, 859 N.W.2d at 899. Citing to In re
Interest of Samantha L. & Jasmine L., supra, and In re Interest
of Jamyia M., 281 Neb. 964, 800 N.W.2d 259 (2011), this court
stated that failure to set forth the separate assignments of error
section may result in the court’s examining the proceedings
for plain error and that “[p]lain error is error plainly evident
from the record and of such a nature that to leave it uncor-
rected would result in damage to the integrity, reputation, or
fairness of the judicial process.” Logan, 22 Neb. App. at 682,
859 N.W.2d at 899. Notably, the plain error proposition did
not include the phrase “not complained of at trial.” This court
then stated, “After reviewing the relevant parts of the record,
we find no plain error.” Id. This court did not say it was pre-
vented from reviewing the wife’s claimed errors because they
had already been raised at trial; instead, this court noted that
it reviewed “relevant parts of the record” and concluded there
was no plain error.
   I agree with the majority that plain error has generally been
applied in situations where the error is plainly evident from
the record and was not complained of at trial. Such use of a
plain error review is particularly important when the law has
not been correctly applied at the trial level, and in particular,
when a trial judge is applying the law as it is understood to
be at the time but may be subsequently changed or clarified.
For example, contained in the majority’s group of cases cited
is State v. Trice, 286 Neb. 183, 835 N.W.2d 667 (2013). In
that case, the defendant was convicted of second degree mur-
der. The trial court gave the jury a step instruction regarding
second degree murder and manslaughter. Our Supreme Court
stated, “Although the instruction was correct when it was
given, our subsequent holding in State v. Smith[, 282 Neb.
720, 806 N.W.2d 383 (2011),] rendered the instruction an
incorrect statement of the law.” Trice, 286 Neb. at 184, 835
N.W.2d at 669. Accordingly, our Supreme Court found plain
error and reversed for a new trial. The Trice case, and the
                               - 82 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                        WILSON v. WILSON
                       Cite as 23 Neb. Ct. App. 63

other cases in the group cited to by the majority, do stand for
the proposition that plain error generally arises from a mat-
ter not complained of at trial. However, where we appear to
disagree is that a plain error review may still be conducted
for issues that were raised or complained of at trial but which
cannot be reviewed for specific assigned errors pursuant to
the standard of review typically applied to such errors because
of noncompliance with appellate briefing rules, as in the case
before us.
   The key to a plain error review on appeal—whether it stems
from an error not complained about at trial or from noncompli-
ant briefing—is to determine whether leaving an evident error
uncorrected would clearly result in damage to the integrity,
reputation, and fairness of the judicial process. In the appeal
before us, the majority acknowledges that this court set forth
misleading language in Wilson v. Wilson, 19 Neb. Ct. App. 103,
803 N.W.2d 520 (2011), upon which the district court relied to
modify a property award based on a change in circumstances
rather than a finding of fraud or gross inequity. The majority
can see that the language in Wilson was misleading (hence, its
disapproval), acknowledges that the district court relied upon
the now disapproved language, and yet refuses to provide
relief to Christine. The district court’s error was the result of
this court’s error; I do not see how we can refuse to correct
the problem this court inadvertently created. In my opinion,
when errors are this evident, this is precisely when a plain error
review allows us to make corrections so that we may preserve
the integrity, reputation, and fairness of the judicial process.
I would reverse the district court’s order and thus once again
restore the property award to its initial terms.